Citation Nr: 0205214	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  92-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's Department of Veterans 
Affairs (VA) benefits under 38 U.S.C.A. § 6103(a) was 
properly declared.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from August 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a July 28, 1994 
decision wherein the Board in part denied entitlement to 
increased ratings for residuals of shell fragment wounds of 
the left ankle and right knee.  The Court in October 1996 
vacated the Board decision on these issues and remanded the 
case to the Board for another decision taking into account 
matters raised in its order.  The Board in June 1997 remanded 
the case to the VA Regional Office (RO) for further 
development.

The record shows that the RO in June 1999 proposed forfeiture 
under 38 U.S.C.A. § 6103(a) and advised the veteran of the 
proposed action.  In August 1999 the RO informed him of the 
final administrative decision to refer the case to the 
Director, VA Compensation and Pension Service (C&P Service 
Director) for consideration of forfeiture.  It was the 
decision of the C&P Service Director in December 1999 to 
impose forfeiture.  The veteran received notice in January 
2000 and he perfected an appeal in August 2000.  The Board in 
January 2001 remanded the case in light of the veteran's 
request for a RO hearing.  38 C.F.R. § 19.9.


FINDINGS OF FACT

1.  The veteran was entitled to receive VA disability 
compensation for residuals of shell fragment wounds of the 
right knee and the left ankle.

2.  The record shows beyond a reasonable doubt that the 
veteran knowingly had prepared and submitted to VA through 
the assistance of another person a medical certification of 
disability regarding the right knee and the left ankle that 
was false in order to gain increased compensation benefits.


CONCLUSION OF LAW

The criteria for declaration of forfeiture based on fraud 
have been met.  38 U.S.C.A.  §§ 5107(b), 6103(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.900, 3.901, 3.905 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Pertinent to this decision, the record shows that the RO in 
1955 had granted service connection for residuals of shell 
fragment wounds of the right knee region and the left ankle.  
The veteran appealed a decision in 1991 wherein the RO 
continued 10 percent ratings for the left ankle disability 
and for the right knee disability.  He then appealed the July 
1994 decision wherein the Board affirmed the RO rating 
decision, and the Court subsequently vacated the July 1994 
Board decision.

In summary, the record in 1994 showed for the left ankle that 
the 1991 and 1992 reports from PNL, MD described "marked" 
limitation of motion of the ankle, but no range of motion in 
degrees is reported.  Contrasting this was a 1991 VA examiner 
who found no limitation of motion, but and on reexamination 
in 1993 there was reported plantar flexion to 40 degrees and 
dorsiflexion of 5 degrees, with range of motion limited due 
to complaints of pain.  The X-ray findings were interpreted 
as showing an essentially negative left ankle.  It was also 
reported that no pain was evident with plantar flexion or 
dorsiflexion.  

Regarding the right knee, the 1991 and 1992 reports from Dr. 
PNL and VA examinations in 1991 and 1993 were again the best 
evidence.  Dr. PNL in February 1991 did not include any 
specific range of motion.  His August 1991 report noted a 
range of motion of 15 to 45 degrees.  In contrast, the 
November 1991 VA examination found no limitation of motion.  
In July 1992 Dr. PNL found 30 degrees of flexion and 20 
degrees of extension for the right knee as well as redness 
and discharge.  Then VA orthopedic examination in 1993 
reported limitation of motion (0-110 degrees), without 
swelling, deformity, subluxation or instability or 
symptomatic scars.  It was reported that the veteran walked 
without an ambulatory aid and had no limp.  Pain was noted as 
the basis for limitation of motion.  The appellant 
supplemented the record with numerous typed statements 
bearing a LaTrinidad address that argued for a rating 
increase and drew attention to the findings Dr. PNL had 
reported.  The reports all had a standard typed format with 
the physician's signature but no letterhead.  

The veteran also asserted he had encephalopathy as well as a 
post-traumatic stress disorder (PTSD) related to his active 
service.  In a February 1968 report, ER, MD, found "post-
traumatic migraine" and post-traumatic amnesia.  DM, MD, 
reported in July 1971, that from December 1962 to January 
1963, the veteran was seen with complaints of headaches and 
dizziness and loss of consciousness, that the neurologic and 
physical examination was normal, and that the veteran's 
symptoms were the result of a traumatic head injury.  Dr. PNL 
reported in 1970 and in many other reports through 1992, that 
the veteran had a post-traumatic organic brain syndrome or 
encephalopathy.

These reports were contrasted in VA medical records that did 
not confirm traumatic encephalopathy.  A 1955 VA examination 
found the veteran emotionally stable, with no intellectual or 
memory disturbance.  In early 1973 he was described as having 
no neurologic deficit and as mentally clear, and his 
electroencephalogram
and skull X-ray were interpreted as normal.  A VA psychiatric 
examination in 1978 found no neuropsychiatric disorder.  

More recently in 1991, the VA psychiatry examiner concluded 
that the veteran displayed no evidence of a neuropsychiatric 
disorder.  Thereafter in 1993 a board of two VA psychiatrists 
concluded that the veteran had no evidence of a 
neuropsychiatric disorder, and that traumatic encephalopathy 
was not found.  These examinations did not confirm PTSD.

Pursuant to the Board remand in June 1997, the veteran was 
asked to identify relevant treatment records, and he was 
scheduled for VA examinations that were completed early in 
1998.  His typed correspondence to the RO in July 1997 
referred to a report from PNL, MD, but identified no other 
medical treatment.  The VA examiner of his joints noted his 
complaints.  In March 1998 he submitted a typed statement to 
the RO complaining, in essence, that his interpreter was not 
permitted to the VA examination, and that he could not 
understand some of the examiner's questions.  The July 1997 
and March 1998 statements were all type written in English 
and signed by the veteran.

The RO in June 1998 sent the veteran a letter request to 
identify health care providers and authorize the release of 
information.  After review of the recent VA examinations, the 
RO issued a supplemental statement of the case in July 1998.  
The veteran's typed statement in response was received the 
next month.  Therein he once again mentioned the findings Dr. 
PNL had made in support of his claim for increase.

In late September 1998 the veteran submitted another letter 
in essentially the same format as previous correspondence.  
Therein he described an attached statement from MKA, MD, as 
new and material evidence.  The statement showed findings 
that corresponded to VA rating provisions.  

The typed statement, bearing a hand written signature above 
Dr. MKA's typed name and dated August 17, 1998, reported that 
on that date the veteran was examined for various complaints 
including the right knee and left ankle.  

The report contained a detailed narrative that described 
"Physical Findings" for the left ankle as marked limitation 
of motion and right knee flexion 15 degrees and extension 
limited to 20 degrees.  There were corresponding diagnoses 
for the right knee and the left ankle, a psychiatric 
diagnosis of PTSD and a diagnosis for the left upper 
extremity disability.  

In late 1998, the RO asked for a field examiner to interview 
Dr. MKA to determine his specialty, the basis for the 
musculoskeletal findings, and to ascertain other information 
regarding the veteran if the medical evidence were found to 
be fraudulent.  The RO advised the veteran that he would be 
reexamined and asked him to identify any additional medical 
evidence.  

Thereafter, the record shows that a VA psychiatry examiner 
early in 1999 found the veteran competent.  The diagnosis was 
some anxiety symptoms, but not enough for the diagnosis of 
PTSD, no psychiatric disorder.  A neurology examiner 
described him as coherent and cooperative through an 
interpreter.  An orthopedic examiner reported range of motion 
for the right knee of 0-110 degrees.  For the left ankle the 
examiner reported a nontender scar, plantar flexion 45 
degrees and dorsiflexion 30 degrees.

The field examiner's report shows the La Trinidad address 
that appeared on the previously mentioned correspondence from 
the veteran was not his address but that of a "claims 
fixer" who assisted him.  The field examiner reported that 
Dr. MKA stated he was a general practitioner not a 
specialist, that he recalled the veteran had approached him 
for medical certification during the previous year, and that 
he was examined before being given the certification.  The 
field examiner showed Dr. MKA the August 1998 report, and he 
responded that the signature appeared to be his, but he 
denied that he provided the content of the statement.  He 
stated that as a general practitioner he could not make such 
findings, and advised that he used his own forms with his 
name on top and a portable typewriter in all medical 
certifications he issued.  According to the field examiner, 
he could not explain why his signature was "affixed in the 
said computered medical certificate."  

Dr. MKA's handwritten statement for the field examiner 
corresponded to the field examiner's reading of the content.

The field examiner also attempted to contact the veteran at 
home.  The veteran's wife was interviewed and she explained 
the veteran's absence.  She confirmed that he did not live in 
La Trinidad and that he told her that he was being assisted 
in his claim by a person in La Trinidad, and that this person 
prepared all the needed documents to support the veteran's 
claim for benefits.  She recalled that the veteran had 
approached Dr. MKA for a "medical check up".  According to 
the field examiner, the interpreter recognized the veteran 
through a photograph on file and stated that he was 
ambulatory, could attend to his personal needs without 
assistance, and that he still possessed his normal mental 
faculties despite his advancing age.

Based upon this recently developed information, the RO in 
June 1999 proposed forfeiture on the basis that the veteran 
had submitted false or fraudulent evidence to obtain VA 
benefits.  He was furnished a copy of the proposed 
administrative decision with a letter that advised him of the 
basis for the charge against him, an opportunity to respond 
and a right to a hearing.

The claims file includes a June 1999 typed letter with the 
veteran's signature above a typed misspelled surname that 
requested consideration be given to the August 1998 report 
from Dr. MKA.  

The RO in August 1999 issued a final administrative decision 
advising the veteran his claim would be submitted for 
consideration of forfeiture for fraud.  Enclosed with a copy 
of the decision was a letter that informed him the claim 
would be submitted to the VA C&P Service Director.  

An October 1999 typed letter from the veteran noting his 
address in Manyakan argued the information against him was 
obtained from "malicious persons" who were "always against 
me" and gave wrong declarations to the VA field examiner.  

The letter also mentioned his various disabilities and the 
character of his military service.  He asserted that he had 
no intention "to make a violation" in connection with his 
claim and was innocent.  He related that the information 
should be considered erroneous as it was furnished from a 
disinterested person.  

The VA C&P Service Director issued a decision in December 
1999 that declared forfeiture against the veteran for 
knowingly and intentionally furnishing fraudulent documents 
in a claim for disability compensation.  The decision advised 
him that this had been shown clearly, beyond a reasonable 
doubt.  The veteran received the decision with a copy of his 
appeal rights.  In January 2000, he and his current 
representative were issued another copy of the decision from 
the RO with a statement of his appeal rights.  This copy was 
mailed to his Mankayan address.

The veteran disagreed early in 2000 arguing that he 
approached Dr. MKA, who provided "his kind assistance" to 
the poor, seeking a certification.  According to the letter, 
Dr. MKA wrote his examination findings on a piece of paper 
and then, after a few days gave the appellant the dated 
medical certification.  He had advised the appellant to visit 
the clinic in a few days.  Further on it was argued that Dr. 
MKA gave "adverse comment" because of fabricated false 
verbal information related to him by a "pernicious person".  
The appellant offered to withdraw Dr. MKA's statement and 
asserted he had no intention to submit such information.  The 
statement late in 2000 contained essentially the same 
content.

The veteran's substantive appeal submitted through his 
accredited representative late in 2000 reiterated the plea to 
withdraw Dr. MKA's 1998 statement on the basis that it was an 
interested and "pernicious" declaration designed to be used 
against him on account of a "politician matter or grudge", 
and that such was the basis for Dr. MKA to deny the 
document's content.  He also argued that the field examiner 
did not provide fair and courteous consideration, that 
forfeiture did not accord appropriate consideration for his 
military service, and that he had no intention to "swindle" 
VA.

In a typed signed letter that VA received in August 2000, the 
veteran asked VA to forgive him if he "deceived or 
defrauded".  He pleaded that he was old, sickly, ignorant 
and "foolish" and had been "duped by a claims fixer" into 
believing what he did was legal.  He stated that he wrote not 
to contest the decision but beg forgiveness for being 
deceived because of necessity. 

An 11-page statement in January 2001 signed by the veteran 
restated the circumstances that led him to Dr. MKA, the 
issuing of the August 1998 medical certificate, and the basis 
for his belief that Dr. MKA made a "fabricate pernicious 
declararion" against the claim when confronted by the VA 
field examiner.  He also complained about the conduct of the 
field examination, recalled his association with the person 
identified as a "claims fixer" and challenged the mental 
competence of his spouse.  

Pursuant to the Board remand the veteran was afforded a RO 
hearing in June 2001.  The record shows testimony was taken 
under oath and that an interpreter was present.  The veteran 
stated that a person who had helped him for a long time 
prepared the medical certificate, and that the certificate 
was submitted to Dr. MKA who signed it.  He also testified 
that this person had prepared prior medical evidence 
submitted to VA, explained the content of the correspondence 
and gave him a copy.  The veteran stated that he sought 
assistance from this person because his VA benefits were not 
enough.  He testified that he did not think this person was a 
"claims fixer" since he assisted other veterans.  The 
veteran indicated that Dr. MKA had treated him before the 
time of the medical certificate and recently.  He asked for 
60 days to gather records.  The veteran stated that the 
content of documents was based on what he felt were residuals 
of shrapnel injuries, and he related that information to the 
person who assisted him.  

The record shows that the veteran stated that he did not 
understand why his benefits were terminated and that his 
complaints were legitimate.  He recalled the field examiner's 
visit and explained the reason for different addresses.  He 
provided several affidavits and medical records including a 
prescription form from Dr. MKA dated in 2001. 

Criteria

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
(except laws pertaining to insurance benefits) shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary. 

(b) Whenever a veteran entitled to disability compensation 
has forfeited the right to such compensation under this 
section, the compensation payable but for the forfeiture 
shall thereafter be paid to the veteran's spouse, children, 
and parents. Payments made to a spouse, children, and parents 
under the preceding sentence shall not exceed the amounts 
payable to each if the veteran had died from service-
connected disability. No spouse, child, or parent who 
participated in the fraud for which forfeiture was imposed 
shall receive any payment by reason of this subsection. An 
apportionment award under this subsection may not be made in 
any case after September 1, 1959. 

(c) Forfeiture of benefits by a veteran shall not prohibit 
payment of the burial allowance, death compensation, 
dependency and indemnity compensation, or death pension in 
the event of the veteran's death. 

(d)(1) After September 1, 1959, no forfeiture of benefits may 
be imposed under this section or section 6104 of this title 
upon any individual who was a resident of, or domiciled in, a 
State at the time the act or acts occurred on account of 
which benefits would, but not for this subsection, be 
forfeited unless such individual ceases to be a resident of, 
or domiciled in, a State before the expiration of the period 
during which criminal prosecution could be instituted. This 
subsection shall not apply with respect to (A) any forfeiture 
occurring before September 1, 1959, or (B) an act or acts 
which occurred in the Philippine Islands before July 4, 1946. 


(2) The Secretary is hereby authorized and directed to review 
all cases in which, because of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, a forfeiture of gratuitous benefits under laws 
administered by the Secretary was imposed, pursuant to this 
section or prior provisions of law, on or before September 1, 
1959. In any such case in which the Secretary determines that 
the forfeiture would not have been imposed under the 
provisions of this section in effect after September 1, 1959, 
the Secretary shall remit the forfeiture, effective June 30, 
1972. Benefits to which the individual concerned becomes 
eligible by virtue of any such remission may be awarded, upon 
application therefor, and the effective date of any award of 
compensation, dependency and indemnity compensation, or 
pension made in such a case shall be fixed in accordance with 
the provisions of section 5110(g) of this title.  38 U.S.C.A. 
§ 6103.

Forfeiture of benefits based on one period of service does 
not affect entitlement to benefits based on a period of 
service beginning after the offense causing the prior 
forfeiture.  Except as provided in paragraph (b)(2) of this 
section, any offense committed prior to January 1, 1959, may 
cause a forfeiture and any forfeiture in effect prior to 
January 1, 1959, will continue to be a bar on and after 
January 1, 1959.

Effective September 2, 1959, forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903. Forfeitures declared 
before September 2, 1959, will continue to be a bar on and 
after that date.

Pension or compensation payments are not subject to 
forfeiture because of violation of hospital rules. When the 
person primarily entitled has forfeited his or her rights by 
reason of fraud or a treasonable act determination as to the 
rights of any dependents of record to benefits under Sec. 
3.901(c) or Sec. 3.902(c) may be made upon receipt of an 
application.  38 C.F.R. §  3.900.



Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).

For the purposes of paragraph (d) of this section, any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by the Department of Veterans Affairs other 
than laws relating to insurance benefits.

Where forfeiture for fraud was declared before September 2, 
1959, in the case of a veteran entitled to disability 
compensation, the compensation payable except for the 
forfeiture may be paid to the veteran's spouse, children and 
parents provided the decision to apportion was authorized 
prior to September 2, 1959. The total amount payable will be 
the lesser of these amounts: (1) Service-connected death 
benefit payable.(2) Amount of compensation payable but for 
the forfeiture. No benefits are payable to any person who 
participated in the fraud causing the forfeiture. (d) 

Forfeiture after September 1, 1959. After September 1, 1959, 
forfeiture by reason of fraud may be declared only (1) Where 
the person was not residing or domiciled in a State as 
defined in Sec. 3.1(i) at the time of commission of the 
fraudulent act; or (2) Where the person ceased to be a 
resident of or domiciled in a State as defined in Sec. 3.1(i) 
before expiration of the period during which criminal 
prosecution could be instituted; or (3) The fraudulent act 
was committed in the Philippine Islands. Where the veteran's 
rights have been forfeited, no part of his or her benefit may 
be paid to his or her dependents.

Where it is determined that a forfeiture for fraud which was 
imposed prior to September 2, 1959, would not be imposed 
under the law and regulation in effect on and after September 
2, 1959, the forfeiture shall be remitted effective June 30, 
1972. 

Benefits to which a person becomes eligible by virtue of the 
remission, upon application therefor, shall be awarded 
effective as provided by Sec. 3.114.  38 C.F.R. § 3.901.

At the regional office level, except in VA Regional Office, 
Manila, Philippines, the Regional Counsel is authorized to 
determine whether the evidence warrants formal consideration 
as to forfeiture. In the Manila Regional Office the 
Adjudication Officer is authorized to make this 
determination. Submissions may also be made by 
the director of a service, the Chairman, Board of Veterans 
Appeals, and the General Counsel. Jurisdiction to determine 
whether the claimant or payee has forfeited the right to 
gratuitous benefits or to remit a prior forfeiture is vested 
in the Director, Compensation and Pension Service, and 
personnel to whom authority has been delegated under the 
provisions of Sec. 3.100(c).

Forfeiture of benefits under Sec. 3.901 or Sec. 3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense. Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

A decision of forfeiture is subject to the provisions of Sec. 
3.104(a) and Secs. 20.1103 and 20.1104 of this chapter. The 
officials authorized to file administrative appeals and the 
time limit for filing such appeals are set forth in Sec. 
19.51 of this 
chapter. 


In event of remission of forfeiture under Sec. 3.901(e), any 
amounts paid as an apportionment(s) during periods of the 
previously forfeited beneficiary's reentitlement will be 
offset.  38 C.F.R. §  3.905.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA.  Among other things, the VCAA redefined VA's 
obligations with respect to the duty to assist and superseded 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding 
this matter exists, or was brought to the attention of the RO 
or the Board, but not requested or accounted for.  The 
question is not a purely legal question that the VCAA would 
not affect.  See for example Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) and Livesay v. Principi, 15 Vet. App. 165 
(2001).

The record shows that the RO notified the appellant of the 
evidence considered regarding the issue and of the reasoning 
that supported invoking forfeiture through administrative 
determinations a statement of the case and supplemental 
statement of the case, and other correspondence pertinent to 
the current claim.  The appellant was afforded the 
opportunity to submit arguments in support of the claim and 
in fact did so.  The appellant also appeared at a RO hearing.  
Further, the basic arguments have been consistent in the 
various written presentations on the matter. 




Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  No other relevant but 
outstanding records that are likely available have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  See Dixon v, Gober, 
14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 
178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  
The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent law and VA 
regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the RO under the new law would 
only serve to further delay resolution of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  See for 
example Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 
Vet. App. at 149, holding a remand under the VCAA is not 
required where an appellant, as in this case, was fully 
notified and aware of the type of evidence required to 
substantiate his claim and no additional assistance would aid 
in further developing the claim.  The Board must observe that 
the representative in April 2002 did not argue in any manner 
regarding the application of the VCAA to this case.  See 
Janssen v. Principi, 15 Vet. App. 370, 377 (2001) citing 
Williams v. Principi, 15 Vet. App. 189 (2001) (en banc), 
Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and Maxson 
v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that in Tellex, and Maxson, a failure on the 
part of the represented parties to raise it was sufficient. 

Declaration of Forfeiture

The language of 38 U.S.C.A. § 6103(a) plainly states that a 
person who commits fraud in connection with a claim or award 
of VA benefits loses all rights, claims, and benefits.  
Pertinent to this claim, section 6103(d)(1) authorizes 
forfeiture actions for acts occurring in the Philippine 
Islands after July 4, 1946, the date of Philippine 
independence from its previous status as a territory of the 
United States.  A forfeiture action is an adversarial process 
initiated by the Secretary and it must be declared beyond a 
reasonable doubt.  Trilles v. West, 13 Vet. App. 314, 321-22, 
326 (2000) (en banc). 

There are three standards of proof generally recognized: 
"preponderance of the evidence," "clear and convincing," and 
"beyond a reasonable doubt."  See AM-PRO Protective Agency, 
Inc. v. United States, 281 F.3d 1234, 1239 (Fed. Cir. 2002).  
Addington v. Texas, 441 U.S. 418, 423-24, 60 L. Ed. 2d 323, 
99 S. Ct. 1804 (1979) (citing In re Winship, 397 U.S. 358, 
370 (1970)) instructed that the function of a standard of 
proof embodied in the Due Process Clause, and in the realm of 
fact-finding, is to instruct the finder of fact concerning 
the degree of confidence our society thinks he should have in 
the correctness of factual conclusions for a particular type 
of adjudication.  

In a criminal case, the interests of the defendant are of 
such magnitude that historically and without any explicit 
constitutional requirement they have been protected by 
standards of proof designed to exclude as nearly as possible 
the likelihood of an erroneous judgment.  The burden of proof 
upon the government to impose forfeiture is the standard 
applicable to criminal matters although not in itself a 
criminal proceeding.

To succeed on his claim of, for example, insufficient 
evidence, the appellant must show in essence that no rational 
trier of fact, viewing the evidence in the light most 
favorable to the government, could have found him culpable of 
fraud beyond a reasonable doubt based on the essential 
elements of the offense.  A "reasonable doubt" has often been 
described as one "based on reason which arises from the 
evidence or lack of evidence."  The relevant question is 
whether, after viewing the evidence in the light most 
favorable to the prosecution, any rational trier of fact 
could have found the essential elements of the crime beyond a 
reasonable doubt.  See Jackson v. Virginia, 443 U.S. 307, 
318-19, 61 L. Ed. 2d 560, 99 S Ct. 2781 (1979). 

In this case, VA has declared forfeiture upon finding that 
the evidence showed beyond a reasonable doubt that the 
appellant had committed fraud.  This was based upon a review 
of a field examination that contained interviews of Dr. MKA 
and the appellant's spouse, and a review of numerous letters 
from the appellant, likely prepared by someone assisting him 
other than his representative, and identified by the 
pejorative term "claims fixer".  There is also the 
veteran's testimony at the recent hearing, which he gave 
under oath.  

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA.  38 C.F.R. § 3.901.

It is necessary to show the appellant had the specific intent 
to commit fraud as the definition requires knowingly acting 
or assisting in making or presenting of a false or fraudulent 
declaration or certificate.  Here, the veteran's own 
testimony is an admission of intent through his recollection 
of how the medical report of August 1998 was completed.  He 
admitted the report was prepared through the assistance of a 
third party and that the content was explained to him.  He 
did not state that he was misled in any way. 

This constitutes evidence of intent to commit fraud being an 
admission that the act was done with a specific unlawful 
purpose.  Although the appellant argues that Dr. MKA is not a 
credible witness, the Board has no basis to discredit his 
statement to the field examiner.  He admitted that he did not 
have the expertise to report some of the findings and he also 
confirmed that the document did not have physical 
characteristics of one he would have issued.  Although he did 
admit to having examined the appellant, he did not 
corroborate the information in the report as reflecting any 
examination findings he made.  Accordingly, the Board gives 
full credit to the physician's statement against finding the 
document genuine.  Although the testimony regarding how Dr. 
MKA's signature appeared on the document is discounted by 
him, it is sufficient to say that he denied having provided 
the information which is further evidence of the fraud.

In addition, there is direct evidence of the veteran's mental 
state from a psychiatry examination in 1998 that found only 
some anxiety symptoms and no psychiatric disorder which 
generally is consistent with earlier VA examinations.  His 
statement of defense in August 2000 is not sufficient to 
overcome the intent element in view of his subsequent 
testimony.  His mental competence is not questioned.  In fact 
his testimony seems to contradict the mitigating factors he 
erects against fraud in that statement.  His conduct in 
facilitating preparation is sufficient evidence of culpable 
conduct that is required to sustain a charge of fraud. 

The veteran's plea or offer to withdraw the challenged 
medical report does not excuse the act of submitting the 
known false report to obtain increased benefits.   This, 
after the fact, he attempted to mitigate an offense he 
knowingly committed.  

In essence he did not at any time abandon the plan to develop 
and submit the report which he testified another party 
originated and explained to him.  He did not testify that he 
called off the plan or renounced the purpose before 
completing the plan.  In fact, he argued the merit of the 
report after it was submitted.  Here, his after the fact 
attempt to revoke the report is not evidence of a renounced 
illegal purpose at the time the report was submitted.  This 
evidence allows the Board to discount the attempt to 
mitigate.  See for example the discussion in United States v. 
Desena, Nos. 00-1801, 01-1027, 2002 U.S. App. Lexis 6506, at 
*16-22 (2nd Cir. Apr. 9, 2002).  As to his questioning his 
spouse's competence, he is not qualified to make such a 
determination and in any event his testimony generally 
corroborates what she told the field examiner.  See Espiritu 
v. Derwinski, 2 Vet. App 492 (1992).

The Board notes that the Court in Trilles did not address the 
merits of the fraud provisions or comment on the facts that 
would sustain the elements necessary to establish fraud 
beyond a reasonable doubt.  The basic elements expressed in 
the statute require that the certificate or "paper" for 
example be false and the claimant knew it was false when it 
was submitted to support a claim for increased VA benefits.  
Although not expressed, the Board believes that materiality 
cannot be ignored as Courts have read the element into 
similar provisions.  Such a submission may have a tendency to 
influence the decision, an outcome determinant material to 
the claim that here is a rating increase.  The statement was 
material since it was offered as a physician's statement and 
as such, capable of influencing the rating board.  The record 
contained several reports that, depending on the source, 
supported or contradicted the claims for increase. 

Thus, whether the report could have, rather than whether it 
did influence the outcome, is the essential determinant.  For 
example private reports may be used to support a rating.  See 
38 C.F.R. § 3.326.  Although, the regulation does not speak 
to government knowledge to estop a fraud claim, it is 
established that knowledge of relevant facts by a party 
asserting estoppel prevents that party from asserting the 
defense.  



Nothing has been presented to support the belief that 
Congress intended that VA benefits would be paid in such 
circumstances.  See the discussion in United States v. 
Southland Management Corporation, No. 00-60267, 2002 U.S. 
App. LEXIS 6751, at *19-36 (5th Cir. Apr. 11, 2002) regarding 
elements of fraud and defenses citing, for example, Wilkins 
v. North American Constr. Corp., 173 F. Supp. 2d 601 (S.D. 
Tex. 2001); United States v. Krizek, 111 F.3d 934 (D.C. Cir. 
1997); United States v. Milton, 602 F.2d 231 (9th Cir. 1979).

Although the appellant argues that Dr. MKA is not reliable, 
it would seem he was forthright in explaining why he could 
not have provided the material in the August 1998 
certificate.  He stated his professional qualifications did 
not include psychiatry and he advised regarding the format 
for his medical statements that did not appear in the August 
1998 document.  

In addition, the veteran testified later that he had given 
information to another party based upon what he felt were his 
wound residuals, which is an admission that Dr. MKA did not 
provide the information.  From his testimony one can question 
whether any report, principally several from Dr. PNL, other 
than a VA examination is credible evidence.  

Further, he stated that he felt his VA compensation was 
insufficient which adds additional evidence to refute the 
claim that he did not intend to have such information 
submitted.  The report was intended to show greater 
disability.  He does not offer any evidence to support the 
political grudge theory although he cannot mitigate his own 
admissions under oath which are the principal evidence 
against him.  

The determination of whether the appellant knowingly 
submitted false or fraudulent evidence to VA is a question of 
fact.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

VA has adhered to the legal requirement necessary to declare 
forfeiture.  VA advised the appellant of the basis for the 
charge against him, the evidence it considered and gave him 
ample opportunity to contest the forfeiture. Knowledge and 
intent are material issues of fact presented on the record 
and the Board has reviewed the record and explained the 
pertinent evidence supporting the decision to enable the 
appellant to understand the precise basis for the Board's 
decision.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 
Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  The Board has weighed the evidence, assessed 
credibility and probative value and accounted for the 
evidence found persuasive or unpersuasive, and provided the 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert, supra. 


ORDER

Forfeiture of the appellant's VA benefits under 38 U.S.C.A. 
§ 6103(a) having been properly declared, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

